Citation Nr: 0808274	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 United States Code (U.S.C.).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1965.  He died in December 2002.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appellant was scheduled for a hearing before the Board in 
January 2008; however, she failed to report.


FINDINGS OF FACT

1.  The veteran died in December 2002, with the immediate 
cause of death identified as pneumonia due to or as a 
consequence of chronic stroke disability.  

2.  At the time of his death, the veteran was service 
connected for defective hearing, rated as 20 percent 
disabling; otitis media, rated as noncompensable; and scars 
of the abdomen and neck, rated as noncompensable.  

3.  A service-connected disability did not cause or 
contribute to the cause of the veteran's death. 

4.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total disability 
at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311, 3.312 (2007).  

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not established.  38 C.F.R. § 3.807 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the appellant received notification 
prior to the initial unfavorable agency decision in August 
2004.  The RO notice letter dated in March 2004 informed the 
appellant that she could provide evidence to support her 
claim for service connection for the cause of the veteran's 
death or the location of such evidence, and requested that 
she provide any evidence that she had.  The letter notified 
her that VA would obtain all relevant evidence in the custody 
of a federal department or agency.  She was advised that it 
was her responsibility to either send records pertinent to 
the claim, or to provide a properly executed release so that 
VA could request the records for her.  The appellant was also 
asked to advise VA if there was any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  The duty to notify was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date.  As the Board concludes below that 
the preponderance is against the appellant's claim and no 
disability rating or effective date will be assigned, there 
is no prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  Private 
treatment records are also on file.  No other treatment 
records have been identified.  A VA medical opinion is not 
required in this case, because there is no competent evidence 
of record indicating that a service-connected disability 
caused the veteran's death.  See 38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Service connection for cause of death

The veteran died in December 2002, with the immediate cause 
of death identified as pneumonia due to or as a consequence 
of chronic stroke disability.  At the time of his death, he 
was service-connected for defective hearing, rated as 20 
percent disabling; otitis media, rated as noncompensable; and 
scars of the abdomen and neck, rated as noncompensable.  The 
appellant contends that the veteran's death was the result of 
his service.  She specifically asserts that the veteran had 
hypertension that was related to nightmares related to his 
service, including the sinking of his ship, the USS BISMARK.  
She further states that the veteran possibly had PTSD from 
the sinking of the ship.  She also argues that the veteran 
was exposed to asbestos while aboard ship in the Navy and 
that contributed to his death.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a)(b)(d).  Establishing service connection for a 
disability which was not clearly shown in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Cardiovascular disease, including stroke, may be presumed to 
have been incurred during active military service if manifest 
to a degree of 10 percent within one year from termination of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309. 


It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2007). 

As noted above, at his death, the veteran was service-
connected for defective hearing, otitis media, and scars of 
the abdomen and neck.  The record is absent of any competent 
evidence showing that the veteran's service-connected 
disabilities were the principal or a contributory cause of 
his death.  The only competent evidence of record regarding 
the cause of the veteran's death is his certificate of death, 
that lists pneumonia and chronic stroke as the cause of 
death.  No medical professional has attributed his death to 
any other cause.  Therefore, the Board finds that the 
disabilities for which the veteran was service connected at 
the time of his death were not the principle or contributory 
cause of his death.  

While the appellant contends that the veteran had PTSD that 
was related to his death, her contentions concerning the 
cause of the veteran's death are not competent.  There is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  There is 
no competent medical evidence of record showing that the 
veteran was diagnosed as having PTSD during his lifetime or 
that PTSD was in any way related to his death or to a 
disability that caused his death.  See 38 C.F.R. 
§§  3.304(f), 3.310, 3.312.

Because the veteran was not service connected for pneumonia 
or other respiratory disorder or cardiovascular disease, it 
is necessary to determine whether service connection should 
have been established for these conditions.   

The first evidence of record that the veteran suffered from 
any abnormal cardiovascular disorder is a noted in private 
records dated in September 1990.  His service medical records 
contain no pertinent findings, and blood pressure readings 
were not reflective of hypertension.  At separation in June 
1965, his blood pressure was 110/74.  

In September 1990, the veteran was treated on an emergency 
basis after being found at home with left sided weakness.  In 
the emergency room, he was dysarthic.  His blood pressure was 
recorded as 150/100.  It was noted that he had no prior 
history of hypertension or prior stroke.  He was diagnosed 
with cerebral infarction, right cerebral hemisphere with left 
sided stroke; hypertension, and associated depression.  
Private medical records dated in 2000 to 2002 show treatment 
for various disorders and findings of a history of a previous 
stroke, organic brain syndrome and associated organic 
depression.  In November 2002, he was hospitalized at a 
private facility after being brought to the emergency room 
due to cough, generalized malaise and shortness of breath.  
It was noted that he had a history of previous stroke.   He 
was admitted and thought to have pneumonia.  He became more 
ill with vomiting and change in respiratory status and higher 
fever.  He became comatose and expired on December 2, 2002.  
The death summary finding was history of hypertension, 
asthma, chronic obstructive pulmonary disease (COPD), and 
chronic stroke.  It was noted that he was admitted with 
pneumonia probably associated with sepsis.   

The veteran was initially diagnosed as having cardiovascular 
disease many years after service.  There is no competent 
medical evidence of record showing that his cardiovascular 
disease had its onset during active service, was manifest 
within one year of his separation from service, or was  
related to any in-service disease or injury, including the 
sinking of the ship USS BISMARK upon which the appellant 
reports the veteran was stationed.   

Additionally, there is no competent medical evidence of 
record showing that the veteran had a chronic respiratory 
disorder in service or that he had any respiratory disorder 
related to any in-service disease or injury.  The finding of 
pneumonia and COPD is not noted until 2002, and the appellant 
has testified that the veteran did not have a diagnosis of 
pneumonia until shortly before his death.  Absent a showing 
of a respiratory disorder in service or shortly thereafter, 
or a nexus between service and the disorder, the claim could 
not prevail.  

As to the claim regarding exposure to asbestos, common 
materials that may contain asbestos include steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  The 
manufacture and servicing of friction products containing 
asbestos, such as clutch facings and brake linings, have been 
shown, among others, to be occupations involving exposure to 
asbestos.  M21-1MR, Part IV.ii.2.C.9.f.  High exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers. M21-1MR, Part IV.ii.2.C.9.g.  
For example, during WWII, several million people employed in 
United States shipyards were exposed to asbestos fibers 
because they were used extensively in military ship 
construction.  Id.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.  

The clinical diagnosis of asbestosis requires both (1) a 
history of exposure to asbestos and (2) radiographic evidence 
of parenchymal lung disease. M21-1MR, Part IV.ii.1.H.29 
(December 13, 2005).  The veteran's MOS in while serving in 
the Navy was fuel system maintenance.  Having worked in such 
a capacity while in service, it is possible that he came into 
contact with asbestos, though the degree to which he was 
exposed is impossible to determine from the record.  In any 
event, even if exposure to asbestos is conceded, the evidence 
does not show that the veteran was diagnosed with asbestosis.  
The appellant herself testified that he was not been 
diagnosed with asbestosis, and that he did not develop 
pneumonia until near the end of his life.  There is no 
competent medical evidence of record relating any respiratory 
disorder to exposure to asbestos.

In sum, there is no competent evidence showing that the 
veteran had asbestosis or any lung disorder related to his 
military service or to exposure to asbestos.  There is only 
the appellant's own belief that he was exposed to asbestos 
and that he developed a lung disorder due to this.  However, 
there is no evidence of record showing that the appellant has 
the specialized medical education, training, and experience 
necessary to render an opinion regarding this.  See Bostain 
v. West, 11 Vet.   App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).


Dependant's Educational Assistance

For the purpose of dependents' educational assistance (DEA) 
under 38 U.S.C. Chapter 35, the child, the spouse, or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and has a 
permanent total service-connected disability, or a permanent 
total service-connected disability was in existence at the  
date of the veteran's death, or the veteran died as a result 
of a service-connected disability.  38 C.F.R. § 3.807 (2007).

Eligibility for DEA requires that the veteran have had a 
permanent total disability at the time of death or died due 
to service-connected disability (that is, the cause of death 
has been service connected).

The veteran did not die in service.  At the time of his 
death, he did not have a permanent total service-connected 
disability.  In addition, service connection for the cause of 
his death has not been established.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held  
that in cases in which the law and not the evidence is  
dispositive, a claim for entitlement to VA benefits should be  
denied or the appeal to the Board terminated because of the  
absence of legal merit or the lack of entitlement under the  
law.  Eligibility for DEA benefits, accordingly, is denied as 
a matter of law.  No further notice or assistance is 
required.  See 38 C.F.R. § 3.159(d).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependant's Educational Assistance under 
Chapter 35 of Title 38 U.S.C. is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


